Case 21-10023-JTD Doc188 Filed 03/31/21 Page1lof2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
WARDMAN HOTEL OWNER, L.L.C., Case No. 21-10023 (JTD)
Debtor.! Hearing Date: April 13, 2021 at 2:00 p.m. (EDT)
) Obj. Deadline: April 6, 2021 at 4:00 p.m. (EDT)
Related Docket No. 178

NOTICE OF FILING OF PROPOSED REDACTED VERSION TO THE
THE AMERICAN COLLEGE OF RADIOLOGY’S MOTION (1) TO COMPEL
REJECTION OF SALES AGREEMENT OR, IN THE ALTERNATIVE,

(If) FOR RELIEF FROM THE AUTOMATIC STAY

PLEASE TAKE NOTICE that, on March 26, 2021, the American College of Radiology
(the “Movant”) filed under seal its Motion of the American College of Radiology for Authorization
to File Under Seal Portions of its Motion (I) to Compel Rejection of Certain Agreements or, in the

Alternative, (II) for Relief from the Automatic Stay (the “Motion to Compel”) [Docket No. 178]

(the “Motion”).
PLEASE TAKE FURTHER NOTICE that Movant hereby files the attached proposed

redacted version of the Motion to Compel, attached hereto as Exhibit 1.

Date: March 31, 2021 SULLIVAN * HAZELTINE * ALLINSON LLC
Wilmington, Delaware

/s/ EE. Allinson IIT

Elihu E. Allinson, III (No. 3476)
919 North Market Street, Suite 420
Wilmington, DE 19801

Tel. (302) 428-8191

Fax (302) 428-8195

Email: zallinson@sha-llc.com

 

-and-

 

! The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for the
Debtor is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
Case 21-10023-JTD Doc188 Filed 03/31/21 Page 2of2

Lawrence A. Katz, Esq.

Hirschler Fleischer, PC

8270 Greensboro Drive, Suite 700
Tysons, Virginia 22102

(703) 584-8362

Email: Lkatz@hirschlerlaw.com

Counsel for the American College of Radiology
